Citation Nr: 1401529	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to April 1968, from September 1968 to June 1970, and then from July 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's request to reopen his claims of service connection for bilateral hearing loss and tinnitus.  A notice of disagreement was received in November 2010, a statement of the case was issued in January 2012, and a substantive appeal was received in February 2012.

The reopened issue of entitlement to service connection for bilateral hearing loss is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's claims to reopen his claims of service connection for bilateral hearing loss and tinnitus were denied in an August 2007 rating decision; he was apprised of the determination  and his appellate rights, but did not file a timely notice of disagreement.

2.  Certain evidence received since the August 2007 rating decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's hearing loss and tinnitus claims.

3.  The Veteran's tinnitus is causally related to his active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).   

2.  The Veteran's tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The notice letter provided to the Veteran in September 2010 addressed all notice elements required by Kent.  Additionally, in this decision, the Board reopens the claim for service connection for bilateral hearing loss and tinnitus.  In light of this action, the Board finds that a full discussion of VCAA is not required at this time. 

Legal Criteria, Factual Background, Analysis

The Board initially notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA and VBMS (VA's electronic data storage systems) with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material Evidence

Previous claims by the Veteran for service connection for bilateral hearing loss and tinnitus were denied by the RO.  The most recent final denial was by RO rating decision in August 2007.  This decision is final because the Veteran did not file a timely notice of disagreement, nor did he submit new and material evidence within one year of notice of that decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  However, applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  In the present appeal, the RO reopened the claims but denied on the merits.  Nevertheless, the Board must first undertake a new and material evidence analysis for jurisdictional purposes.  The Board is not bound by the RO determination in the instant case that new and material evidence has been received, but is responsible for making an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.   New and material evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury incurred or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's claims for service connection for bilateral hearing loss and tinnitus were denied in the August 2007 rating decision on the basis that there were no findings of the claimed disabilities during service and therefore no showing of the required nexus element.  

Evidence of record at the time of the most recent prior rating decision includes service treatment records (STRs), VA examination reports, and VA outpatient treatment records.  Evidence received subsequent to the last decision includes, most significantly, a May 2011 report from the Veteran's private audiologist.  In pertinent part, the report presents the opinion that the Veteran's hearing loss and tinnitus are at least as likely as not related to his military noise exposure.  

The Board finds that the new evidence in this case is material to each of the issues the Veteran seeks to reopen.  The new evidence relates to an unestablished fact necessary to substantiate each claim.  The new competent medical opinion indicates that the Veteran's claimed disabilities are related to his military service.  This evidence is clearly new and relates to an unestablished fact necessary to substantiate each claim for service connection the Veteran seeks to reopen.  Therefore, the claims are reopened.  38 U.S.C.A § 5108.

Tinnitus

The Veteran has consistently asserted that his tinnitus is due to hazardous noise exposure sustained during active service.  In this case, the Veteran was afforded a VA examination in July 2007, which noted the presence of tinnitus.  The remaining question, therefore, is whether there is evidence of an in-service occurrence of an injury or disease and whether there is evidence of a nexus or relationship between the current disability and the in-service disease or injury.

The Veteran's STRs do not reflect any complaints, treatment, or diagnoses related to tinnitus.  The Veteran, however, has consistently argued that his tinnitus is a result of hazardous noise exposure sustained during active service.  For instance, in his July 2004 statement, the Veteran argued that he sought help "on numerous occasions" for tinnitus while in service "but was told that it was 'untreatable' and 'incurable.'"  During his July 2007 VA examination, the Veteran reported that his tinnitus began in 1964 during training exercises.  According to an October 2010 VA treatment record, the Veteran reported that his tinnitus began over 40 years ago.

The Veteran is competent to describe the symptoms he has experienced and the noises he heard during service.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Furthermore, the Board finds the Veteran's statements to be credible, as his description of symptoms has been consistent throughout the record, and his Form DD 214 corroborates his service in the Navy with a military occupational specialty of aircraft mechanic.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

The final element is competent evidence of a nexus between the Veteran's current tinnitus and his noise exposure during service.  Although "competent medical evidence" is generally required, in certain cases, competent lay evidence may satisfy the nexus element.  "Competent lay evidence" is defined as any evidence not requiring that the proponent have specialized education training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In the present case, there are two conflicting medical opinions, and the Board finds that the evidence is at an approximate balance for a finding of continuity of symptomatology.  The Veteran was afforded a VA examination in July 2007, and although the Veteran described in-service noise exposure and denied post-military noise exposure, the examiner concluded that it was not likely the tinnitus had its origins in service as there was no documentation of tinnitus in the STRs.

The Veteran provided a history of constant tinnitus for over 40 years, and the Board finds the Veteran's lay report to be competent and credible.  As noted above, the Veteran is competent to describe the symptoms, such as ringing of the ears, that he has experienced, and his report as to the onset of the condition has been consistent.  As there are no conflicting statements in the record or any other reason to doubt the Veteran's reported history, the Board finds this description of ringing in the ears for over 40 years to be credible.  Buchanan, 452 F.3d at 1331.  Additionally, the Veteran's private audiologist concluded that it is more likely than not that the Veteran's tinnitus was caused by service.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Finding that this is a situation where the benefit of the doubt rule applies, the Board grants service connection for tinnitus.  


ORDER

New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and for tinnitus.  

Service connection for tinnitus is warranted.  To this extent, the appeal is granted. 

The reopened claim of entitlement to service connection for hearing loss is subject to the directions set forth in the remand section of this decision.


REMAND

With regard to the hearing loss issue, the Board believes that further development is necessary before undertaking a merits analysis.   

It appears that the July 2007 VA examiner may have overlooked service treatment records which show complaints of hearing loss in September 1968 and July 1970.  Additionally, during the July 1970 examination, the physician noted "external otitis with some hearing loss at the time[.]"  Additional examination with a nexus opinion is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA audiological examination.  It is imperative that the claims file be made available to the examiner for review.  

After reviewing the claims file and examining the Veteran, the examiner is requested to render a detailed response to the following:

Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's bilateral hearing loss is causally related to his active duty service, to specifically include noise exposure as part of his duties as well as otitis reported in service treatment records?  

A clear rationale is requested, with reference as appropriate to medical studies, literature, etc.  The examiner should also discuss the significance of the complaints of hearing loss noted in service treatment records. 

In the event the Veteran fails to report for the examination, the claims file should nevertheless be forwarded to an appropriate examiner for review and a response to the above medical opinion request. 

2.  The RO should then review the expanded record and readjudicate the hearing loss claim.   If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


